Duckworth, Chief Justice.
Where, as in this case, the petitioner alleged and proved that he and the defendants entered into an agreement to purchase jointly and live together, sharing expenses, in an old “dilapidated” house, to repair and add to the same and thus enhance its value, on a 50-50 basis; and if they ever sold the same, to share the profits and losses of selling it on the same basis, but if not, the petitioner was to have a home for life; that the property was subsequently purchased in accordance with the agreement with the property placed in the name of the defendants, and the entire agreement was earned out for more than 14 years until the petitioner was “locked-out” of the premises, and he brought this action for an accounting, injunction against the sale of the property, and for his undivided share of the real and other personal property purchased under the partnership agreement, the grounds of the motion for new trial being merely general grounds, elaboration of the general grounds, complaint of the refusal to grant an oral motion to dismiss the petition, and refusal to grant a nonsuit, the petitioner alleged and proved a cause of action for dissolving the partnership thus created, and the court did not err in any of the rulings complained of. See Floyd v. Kicklighter, 139 Ga. 133 (76 S. E. 1011); Borum v. Deese, 196 Ga. 292, 296 (26 S. E. 2d 538, 150 A. L. R. 999); Pepper v. Flanigan, 204 Ga. 265 (2) (49 S. E. 2d 525).

Judgment affirmed.


All the Justices concur.